UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1472



ALPHA AMADOU BAH,

                                                           Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-562-990)


Submitted:   January 22, 2007              Decided:   October 10, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Matthew J. Harris, New York, New York, for Petitioner.     Rod J.
Rosenstein, United States Attorney, James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alpha   Amadou   Bah,   a     native   and    citizen      of    Guinea,

petitions this Court for review of the Board’s order adopting and

affirming the immigration judge’s decision to deny his request for

asylum, withholding of removal, and protection under the Convention

Against Torture.   Bah entered the United States as a non-immigrant

visitor in November 1996 and filed for asylum in 1997.                His asylum

application was denied.     Bah converted his non-immigrant visa into

a student visa in May 1997.            In March 2003, the Department of

Homeland Security served Bah with a Notice to Appear, alleging he

was in violation of Section 237(a)(1)(C)(i) of the Immigration and

Naturalization     Act,     currently        codified         at      8      U.S.C.

§   1227(a)(1)(C)(i)   (2000),     for    failing       to   comply       with   the

conditions of his student visa.            Bah conceded the charges and

requested relief from removal in the form of asylum, withholding of

removal, and protection under the CAT.

           An immigration judge denied Bah’s requests for relief

from removal. The judge stated that Bah’s testimony “is incredible

with reference to his [political party] membership, and incredible

with reference to his alleged two arrests, and that he has suffered

past persecution or that anyone is seeking to harm him should he

return to Guinea on account of alleged UNR activities.”                          The

immigration judge additionally found Bah had not met his burden of

proof for asylum, withholding of removal, or protection under the


                                   - 2 -
Convention Against Torture.    On appeal, the Board adopted and

affirmed the immigration judge’s decision, finding Bah failed to

demonstrate the immigration judge committed clear error in its

adverse credibility finding.

          The INA authorizes the Attorney General to confer asylum

on any refugee.   8 U.S.C. § 1158(a) (2000).   It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”    8 U.S.C. § 1101(a)(42)(A)

(2000).   An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).

          This court accords broad, but not unlimited, deference to

credibility findings supported by substantial evidence.   Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).   A trier of fact who

rejects an applicant’s testimony on credibility grounds must offer

specific, cogent reasons for the rejection.    Figeroa v. INS, 886

F.2d 76, 78 (4th Cir. 1989).   This court defers to an immigration

judge’s adverse credibility determination that is “supported by

substantial evidence on the record ‘considered as a whole.’”

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 278 (4th Cir. 2004)

(citing INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). “‘If the

[immigration judge’s] adverse credibility finding is not based on


                               - 3 -
a specific, cogent reason, but, instead is based on speculation,

conjecture, or an otherwise unsupported personal opinion,’ it

cannot be upheld because ‘it will not have been supported by

substantial evidence.’” Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006) (quoting Dia v. Ashcroft, 353 F.3d 228, 250 (3d Cir.

2003) (en banc)).

            Considering the record as a whole, the reasons the

immigration judge provided to support its adverse credibility

finding are not cogent, and the finding is not supported by

substantial evidence.            The immigration judge provided several

reasons   in    support    of    the   adverse   credibility   determination,

including      several    reasons      identified   as   “implausibilities,”

however, we conclude none are either cogent or supported by the

record considered as a whole.           See Tewabe, 446 F.3d at 538.

            Because the adverse credibility finding is not supported

by substantial evidence, we grant the petition for review, vacate

the Board’s order, and remand for further proceedings for the

immigration     judge     to    determine,   without   consideration   of   the

previous adverse credibility determination, whether Bah can meet

his burden of proving all the elements of his claim to asylum or

other requested relief.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                       - 4 -
PETITION FOR REVIEW GRANTED; VACATED AND REMANDED




              - 5 -